Case 1:10-cv-06950-AT-RWL Do
cument 805_ File
Case 1:10-cv-06950-AT-RWL Document 803. Filed RAG PagGevotat 2

SOORDERED:
Ji le / f

Ai iff a /
We SS

 

 

HON. ROBERT W. LEHR
UNITED STATES MAGISTRATE JUDGE

Via ECF

 

The Honorable Robert W. Lehrburger,
United States District Court for the
Southern District of New York,
500 Pearl Street,

New York, New York 10007-1312. i

RGER August 7, 2019

| USDC SDNY

| DOCUMENT

| ELECTRONICALLY FILED
| DOC #:

DATE FILED:_@-3-\q _

t

{
i

 

Re: Chen-Oster, et al. v. Goldman, Sachs & Co., ef ano.,
No. 10 Civ. 6950 (AT) (RWL)

Dear Judge Lehrburger:

Pursuant to Your Honor’s July 17, 2019 Order (ECF No. 786), the parties jointly
propose the following revised status report procedure:

 

Date

Event

 

Sept. 13, 2019 at 5 PMET

Parties simultaneously exchange
proposed topics for Oct. 3 conference

 

Sept. 19, 2019 at 5 PM ET

 

Defendants serve draft joint status report

 

Sept. 20, 2019 at 5 PM ET

 

Plaintiffs serve revised draft joint status
report

 

Sept. 23, 2019 at 5 PM ET

Defendants serve revised draft joint
status report

 

Sept. 24, 2019 at 5 PM ET

Plaintiffs serve revised draft joint status

 

Sept. 25, 2019 at 12 PM ET

If needed, Defendants serve revised
draft joint status report

 

Sept. 25, 2019 at 4 PM ET

If needed, Plaintiffs serve revised draft
joint status report

 

Sept. 26, 2019 at 12 PM ET

If needed, Defendants serve revised
draft joint status report

 

Sept. 26, 2019 at 4 PM ET

If needed, Plaintiffs serve revised draft
joint status report

 

Sept. 27, 2019 at 12 PMET

If needed, Defendants serve revised
draft joint status report

 

Sept. 27, 2019 at 4 PM ET

If needed, Plaintiffs serve revised draft
joint status report

 

Sept. 27, 2019 atS5 PMET

If needed, the parties confer about
finalizing the joint status report

 

Sept. 27, 2019 at 6 PMET

Parties file joint status report

 

 

Oct. 3, 2019 at 1O AM ET

 

Court conference

 

 
Case 1:10-cv-06950-AT-RWL Document 805 Filed 08/08/19 Page
Case 1:10-cv-06950-AT-RWL Document 803 Filed 08/07/19 Page

oe I 2

The parties propose following a similar schedule for subsequent conferences and

joint status reports.

/s/ Kelly M. Dermody
Adam T. Klein

Cara E. Greene

Melissa L. Stewart

OUTTEN & GOLDEN LLP
685 Third Avenue, 25th Floor
New York, New York 10017
Telephone: (212) 245-1000
Facsimile: (646) 509-2060

Paul W. Mollica

161 North Clark Street, Suite 4700
Chicago Illinois 60601

Telephone: (212) 809-7010
Facsimile: (312) 809-7011

Kelly M. Dermody (admitted pro hac vice)
Anne B. Shaver (admitted pro hac vice)
Tiseme G. Zegeye

LIEFF CABRASER HEIMANN &
BERNSTEIN, LLP

275 Battery Street, 29th Floor

San Francisco, California 94111-3339
Telephone: (415) 956-1000

Facsimile: (415) 956-1008

Rachel Geman

250 Hudson Street, 8th Floor

New York, New York 1001 3-1413
Telephone: (212) 355-9500
Facsimile: (212) 355-9592

Attorneys for Plaintiffs

Respectfully submitted,

/s/ Ann-Elizabeth Ostrager
Robert J. Giuffra, Jr.

Sharon L. Nelles
Ann-Elizabeth Ostrager
Hilary M. Williams

Joshua S. Levy

SULLIVAN & CROMWELL LLP
125 Broad Street

New York, New York 10004
Telephone: (212) 558-4000
Facsimile: (212) 558-3588

Amanda Flug Davidoff

Elizabeth A. Cassady

SULLIVAN & CROMWELL LLP

1700 New York Avenue, N.W. Suite 700
Washington, District of Columbia
20006-5215

Telephone: (202) 956-7500

Barbara B. Brown (admitted pro hac vice)
Carson H. Sullivan (admitted pro hac vice)
PAUL HASTINGS LLP

875 15th Street, NW

Washington, DC 20005

Telephone: (202) 551-1700

Patrick W. Shea

PAUL HASTINGS LLP
200 Park Avenue

New York, NY 10166
Telephone: (212) 318-6405

Attorneys for Defendants
